Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason McCammon (reg. #: 59319) on 2/12/2021.
The application has been amended as follows: 
	Within claim 7, line 1: “6,” has been changed to --2,--.
	Within claim 8, line 1: “6,” has been changed to --2,--.
Within claim 9, line 1: “6,” has been changed to --2,--.
Within claim 10, line 7: “one” has been changed to --two--.
Within claim 10, lines 8-10: “wherein at least one ePTFE sublayer is configured to be impermeable to red blood cell migration, and wherein a tortuous path is defined between pores of the sublayer” has been changed to --wherein the ePTFE layer is configured to be impermeable to red blood cell migration across the ePTFE layer, and wherein pores of at least one of the ePTFE sublayers are misaligned with pores of at least one adjacent ePTFE sublayer--.
Claim 11 has been cancelled.
Within claim 12, line 1: “11,” has been changed to --10,--.
Claim 13 has been cancelled.
Within claim 14, line 1: “11,” has been changed to --10,--.
Within claim 15, line 1: “11,” has been changed to --10,--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose: 
A vascular prosthesis comprising: a luminal surface comprising a serially deposited fiber layer and ePTFE layer coupled thereto; wherein the ePTFE layer comprises sublayers; at least one of the ePTFE sublayers has a different axis of longitudinal expansion than another of an adjacent ePTFE sublayer; at least one of the ePTFE sublayers has a different average pore size; and at least one of the ePTFE sublayers is impermeable to red blood cell migration (as required within claim 2).
A vascular prosthesis comprising: a luminal surface comprising a serially deposited fiber layer and ePTFE layer coupled thereto; the ePTFE layer provides 65% of the tensile strength of construct consisting of the serially deposited fiber layer and ePTFE layer; the ePTFE layer comprises sublayers; at least one of the ePTFE sublayers is impermeable to red blood cell migration; at least one of the ePTFE sublayers has pores misaligned with an adjacent sublayer (as required within claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774